UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

RICKY KAMDEN-OUAF FO,

Plaintiff.
amit Civil Action No. 17-1068 (MAS) (LHG)

¥ MEMORANDUM ORDER

PLAZA SQUARE APARTMENTS, et al.,

Defendants.

 

_|

This matter comes before the Court upon pro se Plaintiff Ricky Kamden-Ouaffo’s

 

(“Plaintiff”) Motion for a Thirty-Day Extension of time to File an Amended Complaint and Order
for other relief! (ECF No. 60.) Defendant Plaza Square Apartments (“Defendant”) opposed (ECF
No, 61), and Plaintiff did not reply. The Court has carefully considered the arguments and decides
the matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth
herein, the Court denies Plaintiff's Motion, and dismisses with prejudice Plaintiff's Complaint.
Plaintiff initially filed a complaint alleging federal housing discrimination under the Fair
Eensing Act, 42 U.S.C. § 3601, et seq. (“FHA”), and pendent state law claims. (Compl.
1 161-329, ECF No. 1.) Defendant moved to dismiss the Complaint, (see generally First Motion
to Dismiss, ECF No. 29), which this Court granted in a Letter Opinion and Order dated September
5, 2017. (See generally Letter Op., ECF No. 52; Order, ECF No. 53.) Namely, this Court found
Plaintiff failed to sufficiently allege a claim under the FHA. and therefore dismissed Plaintiffs

pendant state law claims. (See generally Letter Op. 2.) Moreover, this Court explicitly stated that

 

' The other relief Plaintiff seeks is an “Order that any Person who Desires to Self-Invite into this
Action or to Appear and to Self-identify with or as being the Fictitious Defendant Named ‘Plaza
Square Apartments’ must Comply with Fed. Rule Civ. Proc. Rule 7.1 and Must File the Required
Statutory Disclosure(s) or Motions for Intervention.” (See ECF No. 60.)
it dismissed the Complaint without prejudice and granted Plaintiff leave to file an amended
complaint. (Order 1-2 (“If Plaintiff does not file an amended complaint by th{e] deadline, thfis]
Court will dismiss Plaintiff's federal claims with prejudice.”).)

Subsequently, Plaintiff appealed the Court’s Letter Opinion and Order to the Third Circuit
Court of Appeals. (Notice of Appeal, ECF No. 56.) In its per curiam opinion, the Third Circuit
affirmed this Court’s order dismissing Plaintiff's Complaint. (See generally Third Circuit Op.,
ECF No. 59-2.) Specifically, the Third Circuit determined that Plaintiff waived his FHA claim
and therefore, “it was appropriate to dismiss the state-law claims, too.’” (id, at 4.) Further, in
addressing its jurisdiction to review the matter, the Third Circuit provided, “Although the District
Court’s ...[O]rder dismissed [Plaintiff's] complaint without prejudice, we nevertheless have
jurisdiction over this order pursuant to 28 U.S.C. § 1291 because [Plaintiff] did not subsequently
file an amended complaint. See Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir.
1992).” (id. at 3 n.2 (emphasis in original).)

In the instant motion, Plaintiff seeks an extension of time to file an amended complaint and
other relief. (See generally Pl.’s Moving Br., ECF No. 60.) Defendant, however, opposes, arguing

Plaintiff waived his right to amend the Complaint, and therefore Plaintiff's Complaint should be

 

* The Third Circuit noted,
In advance of briefing, the Clerk of this Court highlighted one of the
allegations in [Plaintiffs] complaint and directed the parties to brief
whether the complaint could survive dismissal based on that
allegation....[N]owhere in [Plaintiffs ei ghty-four] pages of
appellate briefing does [Plaintiff] attempt to explain how that
allegation or any other allegations in his complaint are sufficient to
state a claim for discrimination .. . . Under these circumstances, we
conclude that [Plaintiff] has waived his FHA claim.

(Id. at 3 (citation omitted).)
deemed dismissed with prejudice. (Def.’s Opp’n Br. 7,3 ECF No. 61; see also id. (“Since this
[Plaintiff has failed to timely amend the [C]omplaint as allowed by the [D]istrict
[C]ourt . . . [P]laintiff should not now be permitted to amend the complaint more than a year after
the deadline to amend the complaint expired. Plaintiff chose to stand upon the original complaint
and filed a notice of appeal in lieu of amending same.”).) The Court agrees with Defendant.

The Court explicitly noted in its September 5, 2017 Order that if Plaintiff failed to submit
an amended complaint by the imposed deadline, the Court would dismiss with prejudice Plaintiffs
federal claims. (Order 2.) Plaintiff did not submit an amended complaint, but rather filed a notice
of appeal with the Third Circuit. (Notice of Appeal.) The Third Circuit then held that Plaintiff
waived his federal claim, and further provided that it had jurisdiction to review the matter “because
[Plaintiff] did not subsequently file an amended complaint.” (Third Circuit Op. 3 n.2.) In so
holding, the Third Circuit cited to a footnote in Batoff, which provides,

The order raises an issue of appellate jurisdiction which we must
address, as it disposed of the case on the merits but provided that
[the plaintiff] “shall have thirty days to amend” certain of his
allegations. [The plaintiff] did not amend his complaint but instead
filed a notice of appeal within [thirty] days of the order, While we
have held that an order dismissing a complaint without prejudice is
not a final, appealable order unless the plaintiff cannot amend or
declares his intention to stand on his complaint, . . . we find that, by
failing to move to amend within the [thirty] days granted by the
court, [the plaintiff] elected to stand on his complaint. Thus, even if
the order of dismissal was not final when entered, it became final
after [thirty] days. We therefore may exercise jurisdiction pursuant
to 28 U.S.C. § 1291.... ;
977 F.2d at 854 n.5 (internal citations omitted).

Here, the Third Circuit recognized the similarities between the instant action and Batoff,

and determined it had jurisdiction to review Plaintiff's appeal because Plaintiff failed to file an

 

* Because Defendant’s brief does not include page numbers, the Court refers to the pagination as
represented on ECF.
amended complaint within the Court’s provided time-frame. The Third Circuit further held
Plaintiff waived his federal claims, and affirmed this Court’s dismissal of Plaintiff's pendant state
law claims. As a result, Plaintiffs Complaint is dismissed with prejudice pursuant to the Court’s
September 5, 2017 Letter Opinion and Order, and Plaintiff's Motion for a Thirty-Day Extension
of Time to File an amended Complaint and Order for other relief is denied as moot.

The Court, consequently, deems Plaintiff's Complaint dismissed with prejudice, and denies
Plaintiff's Motion for a Thirty-Day Extension of time to File an Amended Complaint and Order
for Other Relief. Accordingly,

IT IS on this ’hay of June 2019, ORDERED that:

L, Plaintiff's Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE.

2 Plaintiff's Motion for a Thirty-Day Extension of Time to File an Amended
Complaint and Order for Other Relief (ECF No. 60) is DENIED AS MOOT.

34 The Clerk shall CLOSE this matter.

 

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
